Exhibit Copano Energy, L.L.C. News Release Contacts: Matt Assiff, Senior VP & CFO Copano Energy, L.L.C. FOR IMMEDIATE RELEASE 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 Copano Energy to Present at IPAA’s OGIS MLP Conference HOUSTON, January 12, 2009 — Copano Energy, L.L.C. (NASDAQ: CPNO) announced today that John Eckel, its Chairman and Chief Executive Officer, will speak at the Independent Petroleum Association of America’s Oil & Gas Investment Symposium for Master Limited Partnerships on Thursday, January 15, 2009 at The Houstonian Hotel in Houston. Copano Energy’s presentation at the conference will be webcast live at 12:30 p.m.
